DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tanamoto et al (US 2016/0085961).
In regards to claims 1 and 7, Tanamoto discloses an information processing device comprising:
an electronic device (random number generator circuit 111) (paragraph 53);
an averaging circuit (ID generator 123) acquiring output signals from the electronic device multiple times in a predetermined period and averaging the signals acquired multiple times (paragraph 61);
a memory circuit (registers 112) storing an averaged signal averaged by the averaging circuit (paragraphs 40, 50); and
a PUF-ID extraction circuit (PUF circuit 156) generating a unique identifier based on the averaged signal (paragraph 81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto et al (US 2016/0085961) in view of Steiner (US 2018/0034804).
In regards to claim 12, Tanamoto discloses  information processing device comprising:
a PUF-ID extraction circuit (PUF circuit 156) generating a unique identifier based on a output signal from the touch panel (paragraph 81).
Tanamoto does not disclose a touch panel.
Steiner discloses a touch panel (paragraphs 109, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanamoto with the teachings of Steiner, portable authentication device using a random number generator, because both devices are related to random number generators and by adding a touch panel to Tanamoto’s device it allows the user to directly interact with and generate random numbers from touch.

In regards to claim 13, Tanamoto does not disclose the information processing device according to claim 12, wherein the touch panel has touch electrodes, and
the output signal from the touch panel is a digitally converted signal of a capacitance of the touch electrodes when not touched.
Steiner discloses the output signal from the touch panel is a digitally converted signal of a capacitance of the touch electrodes when not touched (paragraphs 109, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanamoto with the teachings of Steiner, portable authentication device using a random number generator, because both devices are related to random number generators and by adding a touch panel to Tanamoto’s device it allows the user to directly interact with and generate random numbers from touch.

In regards to claim 14, Tanamoto discloses the information processing device according to claim 13, further comprising:
an averaging circuit (ID generator 123) acquiring output signals from the touch panel multiple times in a predetermined period and averaging the signals acquired multiple times (paragraph 61);
a memory circuit (registers 112) storing an averaged signal averaged by the averaging circuit (paragraphs 40, 50); and
a PUF-ID extraction circuit generating a unique identifier based on the averaged signal (paragraph 81).

Allowable Subject Matter
Claims 2-6, 8-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        December 16, 2022